Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,5-10 and 12-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose An inspection apparatus for inspecting electrical characteristics of a plurality of devices formed on an inspection object having a combination of  a stage on which the inspection object is to be mounted; a temperature detector configured to detect a temperature of the stage; a heat source provided separately from the stage; a cooler configured to cool the stage; and a temperature controller configured to control the heat source and the cooler based on the temperature of the stage detected by the temperature detector, wherein the heat source is an electric-powered drive mechanism configured to mount the inspection object on the stage, wherein a standby power is generated by a holding current for the drive mechanism and a heat is generated by the standby power, and wherein an amount of the heat is adjusted by controlling the standby power as recited in claim 1. Claims 2-3 ,5-10,12-13 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a  temperature control device for controlling a temperature of a stage in an inspection apparatus for inspecting electrical characteristics of a plurality of devices formed on an inspection object by mounting the inspection object on the stage having a combination of  a temperature detector configured to detect the temperature of the stage; a heat source provided separately from the stage; a cooler configured to cool the stage; and a temperature controller configured to control the heat source and the cooler based on the temperature of the stage detected by the temperature detector, wherein the heat source is an 
The prior art does not  disclose a temperature control method for controlling a temperature of an inspection apparatus for inspecting electrical characteristics of a plurality of devices formed on an inspection object by mounting the inspection object on a stage, the method having combined method steps of  detecting a temperature of the stage; and controlling a heat source provided separately from the stage and a cooler configured to cool the stage, based on the temperature of the stage, wherein the heat source is an electric-powered drive mechanism configured to mount the inspection object on the stage, wherein a standby power is generated by a holding current for the drive mechanism and a heat is generated by the standby power, and wherein the controlling the heat source includes controlling the standby power to adjust an amount of the heat as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /VINH P NGUYEN/ Primary Examiner, Art Unit 2867